Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF LOUISIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Alexandria Hospitality Partners, L.L.C.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2211 N. MacARthur Drive, Suite 100                              P.O. Box 7236
                                  Alexandria, LA 71303                                            Alexandria, LA 71306
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Rapides                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 1 of 24
Debtor    Alexandria Hospitality Partners, L.L.C.                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 2 of 24
Debtor    Alexandria Hospitality Partners, L.L.C.                                                         Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 3 of 24
Debtor   Alexandria Hospitality Partners, L.L.C.                                       Case number (if known)
         Name

                                $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 4 of 24
Debtor    Alexandria Hospitality Partners, L.L.C.                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 23, 2021
                                                  MM / DD / YYYY


                             X   /s/ Martin W. Johnson                                                    Martin W. Johnson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Thomas R. Willson                                                     Date June 23, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Thomas R. Willson 13546
                                 Printed name

                                 Thomas R. Willson
                                 Firm name

                                 1330 Jackson Street
                                 Alexandria, LA 71301
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     318-442-8658                  Email address      rocky@rockywillsonlaw.com

                                 13546 LA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                    21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 5 of 24
 Fill in this information to identify the case:

 Debtor name         Alexandria Hospitality Partners, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 23, 2021                           X /s/ Martin W. Johnson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Martin W. Johnson
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                 21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 6 of 24
 Fill in this information to identify the case:
 Debtor name Alexandria Hospitality Partners, L.L.C.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                LOUISIANA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ascentium Capital                                               FF & E                                              $83,500.00                  Unknown                   Unknown
 23970 Hwy 59 North
 Kingwood, TX 77339
 Brian Johnson                                                                                                                                                            $25,000.00
 PO Box 7236
 Alexandria, LA
 71306
 Byline Bank                                                     property located                                $3,800,000.00                   Unknown                   Unknown
 180 North LaSalle                                               at 2211 N.
 Suite 400                                                       MacSrthur Dr.
 Chicago, IL 60601                                               Alexandrtia, La.
 City of Alexandria                                                                                                                                                               $0.00
 P.O. Box 8618
 Alexandria, LA
 71301
 Clifford Hodrick                                                                       Contingent                                                                          $4,000.00
 16530 Morgan Run                                                                       Disputed
 Missouri City, TX
 77489
 CVJ, Inc.                                                                                                                                                              $125,000.00
 PO Box 8322
 Alexandria, LA
 71306
 Jimmie Johnson                                                                                                                                                         $175,000.00
 PO Box 7236
 Alexandria, LA
 71306
 Joyce W. Rax                                                                                                                                                           $175,000.00
 549 F Versailles
 Blvd
 Alexandria, LA
 71302
 N/P Owners                                                                                                                                                             $220,000.00
 PO Box 7236
 Alexandria, LA
 71306



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                      21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 7 of 24
 Debtor    Alexandria Hospitality Partners, L.L.C.                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 W.J. Belton                                                                                                     $5,658,649.00                   Unknown                   Unknown
 Company
 PO Box 66653
 Baton Rouge, LA
 70896-6653




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                      21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 8 of 24
 Fill in this information to identify the case:

 Debtor name         Alexandria Hospitality Partners, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ascentium Capital                              Describe debtor's property that is subject to a lien                   $83,500.00                 Unknown
       Creditor's Name                                FF & E
       23970 Hwy 59 North
       Kingwood, TX 77339
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Byline Bank                                    Describe debtor's property that is subject to a lien               $3,800,000.00                  Unknown
       Creditor's Name                                property located at 2211 N. MacSrthur Dr.
       180 North LaSalle                              Alexandrtia, La.
       Suite 400
       Chicago, IL 60601
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



                 21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 9 of 24
 Debtor       Alexandria Hospitality Partners, L.L.C.                                                 Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    W.J. Belton Company                           Describe debtor's property that is subject to a lien                 $5,658,649.00              Unknown
        Creditor's Name
        PO Box 66653
        Baton Rouge, LA
        70896-6653
        Creditor's mailing address                    Describe the lien
                                                      labor/material lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        6/21/2021                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $9,542,149.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



                 21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 10 of 24
 Fill in this information to identify the case:

 Debtor name         Alexandria Hospitality Partners, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           $0.00
           City of Alexandria                                        Check all that apply.
           P.O. Box 8618                                                Contingent
           Alexandria, LA 71301                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Mark Wood, Sheriff                                        Check all that apply.
           701 Murray St., Suite 301                                    Contingent
           Alexandria, LA 71301                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   27589                                 Best Case Bankruptcy



                21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 11 of 24
 Debtor       Alexandria Hospitality Partners, L.L.C.                                                 Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $25,000.00
           Brian Johnson                                                        Contingent
           PO Box 7236                                                          Unliquidated
           Alexandria, LA 71306                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,000.00
           Clifford Hodrick                                                     Contingent
           16530 Morgan Run                                                     Unliquidated
           Missouri City, TX 77489
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $125,000.00
           CVJ, Inc.                                                            Contingent
           PO Box 8322                                                          Unliquidated
           Alexandria, LA 71306                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $175,000.00
           Jimmie Johnson                                                       Contingent
           PO Box 7236                                                          Unliquidated
           Alexandria, LA 71306                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $175,000.00
           Joyce W. Rax                                                         Contingent
           549 F Versailles Blvd                                                Unliquidated
           Alexandria, LA 71302                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $220,000.00
           N/P Owners                                                           Contingent
           PO Box 7236                                                          Unliquidated
           Alexandria, LA 71306                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 12 of 24
 Debtor       Alexandria Hospitality Partners, L.L.C.                                             Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $                  0.00
 5b. Total claims from Part 2                                                                       5b.   +   $            724,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             724,000.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 13 of 24
 Fill in this information to identify the case:

 Debtor name         Alexandria Hospitality Partners, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 14 of 24
 Fill in this information to identify the case:

 Debtor name         Alexandria Hospitality Partners, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Dexter & Cleais                   6302 Weyhill Ct                                   Byline Bank                        D
             Hadnot                            Fulshear, TX 77441                                                                   E/F
                                                                                                                                    G




    2.2      Dexter & Cleais                   5302 Weyhill Ct                                   Ascentium Capital                  D
             Hadnot                            Fulshear, TX 77441                                                                   E/F
                                                                                                                                    G




    2.3      Gary & Elaine                     3214 Carol Street                                 Byline Bank                        D
             Jones                             Alexandria, LA 71301                                                                 E/F
                                                                                                                                    G




    2.4      Gary & Elaine                     3214 Carol Street                                 Ascentium Capital                  D
             Jones                             Alexandria, LA 71301                                                                 E/F
                                                                                                                                    G




    2.5      Jimmie Johnson                    PO Box 7236                                       Byline Bank                        D
                                               Alexandria, LA 71306                                                                 E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 15 of 24
 Debtor       Alexandria Hospitality Partners, L.L.C.                                 Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Jimmie Johnson                    PO Box 7236                                 Ascentium Capital                D
                                               Alexandria, LA 71306                                                         E/F
                                                                                                                            G




    2.7      Joshua Dara Sr                    1521 Masters Drive                          Ascentium Capital                D
                                               Pineville, LA 71360                                                          E/F
                                                                                                                            G




    2.8      Joyce Rax                         549 F Versailles Blvd                       Ascentium Capital                D
                                               Alexandria, LA 71302                                                         E/F
                                                                                                                            G




    2.9      Joyce W. Rax                      549 F Versailles Blvd                       Byline Bank                      D
                                               Alexandria, LA 71302                                                         E/F
                                                                                                                            G




    2.10     Kelvin & Felicia                  PO Box 7236                                 Byline Bank                      D
             Coney                             Alexandria, LA 71306                                                         E/F
                                                                                                                            G




    2.11     Kelvin & Felicia                  PO Box 7236                                 Ascentium Capital                D
             Coney                             Alexandria, LA 71306                                                         E/F
                                                                                                                            G




    2.12     Lloyd Ward, Sr.                   100 River Drive                             Ascentium Capital                D
                                               Suite 2602                                                                   E/F
                                               Detroit, MI 48226                                                            G




    2.13     Martin & Karen                    6425 Taylor Oaks                            Byline Bank                      D
             Johnson                           Alexandria, LA 71301                                                         E/F
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 16 of 24
 Debtor       Alexandria Hospitality Partners, L.L.C.                                Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Martin & Karen                    PO Box 7236                                Ascentium Capital                 D
             Johnson                           Alexandria, LA 71306                                                         E/F
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                      Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 17 of 24
                                                               United States Bankruptcy Court
                                                                     Western District of Louisiana
 In re      Alexandria Hospitality Partners, L.L.C.                                                        Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Brian Johnson                                                                      1.5%
 PO Box 7236
 Alexandria, LA 71306

 Dexter & Cleais Hadnot                                                             12%
 5302 Weyhill Ct
 Fulshear, TX 77441

 Estate of Courtney Ware                                                            2%
 PO Box 7236
 Alexandria, LA 71306

 Gary & Elaine Jones                                                                10%
 3214 Carol Street
 Alexandria, LA 71301

 Jimmie Johnson                                                                     5%
 PO Box 7236
 Alexandria, LA 71306

 Joshua Dara, Sr.                                                                   10%
 1521 Mastrs Drive
 Pineville, LA 71360

 Joyce W. Rax                                                                       23%
 549 F Versailles Blvd
 Alexandria, LA 71302

 Kelvin & Felicia Coney                                                             5%
 PO Box 7236
 Alexandria, LA 71306

 Kelvin Spears                                                                      1.5%
 PO Box 7236
 NJ 07130-6000

 Lloyd Ward, Sr.                                                                    10%
 100 River Drive
 Suite 2602
 Detroit, MI 48226

 Martin & Karen Johnson                                                             20%
 PO Box 7236
 Alexandria, LA 71306




Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 18 of 24
 In re:    Alexandria Hospitality Partners, L.L.C.                                                       Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date June 23, 2021                                                          Signature /s/ Martin W. Johnson
                                                                                            Martin W. Johnson

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 2 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 19 of 24
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Ascentium Capital
                       23970 Hwy 59 North
                       Kingwood, TX 77339



                       Brian Johnson
                       PO Box 7236
                       Alexandria, LA 71306



                       Byline Bank
                       180 North LaSalle
                       Suite 400
                       Chicago, IL 60601



                       City of Alexandria
                       P.O. Box 8618
                       Alexandria, LA 71301



                       Clifford Hodrick
                       16530 Morgan Run
                       Missouri City, TX 77489



                       CVJ, Inc.
                       PO Box 8322
                       Alexandria, LA 71306



                       Dexter & Cleais Hadnot
                       6302 Weyhill Ct
                       Fulshear, TX 77441



                       Dexter & Cleais Hadnot
                       5302 Weyhill Ct
                       Fulshear, TX 77441



                       Gary & Elaine Jones
                       3214 Carol Street
                       Alexandria, LA 71301




    21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 20 of 24
                   Jimmie Johnson
                   PO Box 7236
                   Alexandria, LA 71306



                   Joshua Dara Sr
                   1521 Masters Drive
                   Pineville, LA 71360



                   Joyce Rax
                   549 F Versailles Blvd
                   Alexandria, LA 71302



                   Joyce W. Rax
                   549 F Versailles Blvd
                   Alexandria, LA 71302



                   Kelvin & Felicia Coney
                   PO Box 7236
                   Alexandria, LA 71306



                   Lloyd Ward, Sr.
                   100 River Drive
                   Suite 2602
                   Detroit, MI 48226



                   Mark Wood, Sheriff
                   701 Murray St., Suite 301
                   Alexandria, LA 71301



                   Martin & Karen Johnson
                   6425 Taylor Oaks
                   Alexandria, LA 71301



                   Martin & Karen Johnson
                   PO Box 7236
                   Alexandria, LA 71306




21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 21 of 24
                   N/P Owners
                   PO Box 7236
                   Alexandria, LA 71306



                   W.J. Belton Company
                   PO Box 66653
                   Baton Rouge, LA 70896-6653




21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 22 of 24
                                                               United States Bankruptcy Court
                                                                     Western District of Louisiana
 In re      Alexandria Hospitality Partners, L.L.C.                                                    Case No.
                                                                                   Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       June 23, 2021                                              /s/ Martin W. Johnson
                                                                        Martin W. Johnson/Managing Member
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 23 of 24
                                                               United States Bankruptcy Court
                                                                     Western District of Louisiana
 In re      Alexandria Hospitality Partners, L.L.C.                                                        Case No.
                                                                                  Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Alexandria Hospitality Partners, L.L.C. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:
 Dexter & Cleais Hadnot
 5302 Weyhill Ct
 Fulshear, TX 77441
 Gary & Elaine Jones
 3214 Carol Street
 Alexandria, LA 71301
 Joshua Dara, Sr.
 1521 Mastrs Drive
 Pineville, LA 71360
 Joyce W. Rax
 549 F Versailles Blvd
 Alexandria, LA 71302
 Lloyd Ward, Sr.
 100 River Drive
 Suite 2602
 Detroit, MI 48226
 Martin & Karen Johnson
 PO Box 7236
 Alexandria, LA 71306




    None [Check if applicable]




 June 23, 2021                                                        /s/ Thomas R. Willson
 Date                                                                 Thomas R. Willson 13546
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Alexandria Hospitality Partners, L.L.C.
                                                                      Thomas R. Willson
                                                                      1330 Jackson Street
                                                                      Alexandria, LA 71301
                                                                      318-442-8658 Fax:318-442-9637
                                                                      rocky@rockywillsonlaw.com


Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy



               21-80242 - #1 File 06/23/21 Enter 06/23/21 12:26:56 Main Document Pg 24 of 24
